 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRENDA WEKSLER
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8124
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Brenda_Weksler@fd.org

 7   Attorney for Lonnie Jones

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:18-cr-178-JAD-PAL

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SENTENCING
13          v.
                                                           (Second Request)
14   LONNIE JONES,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Brandon Jaroch, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Brenda Weksler,
20   Assistant Federal Public Defender, counsel for Lonnie Jones, that the Sentencing currently
21   scheduled on November 19, 2018 at 10:00 a.m., be vacated and continued to a date and time
22   convenient to the Court, but no sooner than seven (7) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the defense is unavailable on November 19, 2018.
25          2.      Defendant is incarcerated and does not object to a continuance.
26
 1          3.      Additionally, denial of this request for continuance could result in a
 2   miscarriage of justice.
 3          This is the second request for continuance filed herein.
 4          DATED this 29th day of October, 2018.
 5
 6    RENE L. VALLADARES                              DAYLE ELIESON
      Federal Public Defender                         United States Attorney
 7
 8       /s/ Brenda Weksler                             /s/ Brandon Jaroch
      By_____________________________                 By_____________________________
 9    BRENDA WEKSLER                                  BRANDON JAROCH
      Assistant Federal Public Defender               Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-178-JAD-PAL
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     LONNIE JONES,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Sentencing currently scheduled on November

12   19, 2018 at the hour of 10:00 a.m., be vacated and continued to _________________
                                                                     December 10, 2018,atatthe
13   the hour
     hour      of 2:30__.m.
          of ___:___   p.m.

14          DATED this 30th
                       ____ day of October, 2018.

15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
